                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF RHODE ISLAND

UMB Bank, N.A.
Plaintiff,
v.                                            Case No.: 1:19−cv−00182−WES−PAS

City of Central Falls, et al.
Defendant.

                      NOTICE OF SETTLEMENT CONFERENCE

          The above matter has been referred to Magistrate Judge Patricia A. Sullivan for a
settlement conference. The conference will be held on October 8, 2019 at 10:00 AM in
Magistrate Judge Sullivan Chambers. The attorneys who will be lead counsel during the
trial of the case shall appear at the settlement conference with the parties and with the
person or persons having full authority to negotiate and to settle the case on any terms at
the conference.
         On September 27, 2019 at 04:30 PM lead counsel for each party shall participate
in a brief telephone conference with Magistrate Judge Patricia A. Sullivan to discuss the
posture of the case at that time and the likelihood that the upcoming settlement conference
could be productive. The Court will initiate the call unless otherwise indicated.
       At least five (5) court days before the settlement conference the parties shall
exchange, and email a settlement conference statement to the following email address:
PAS_Settlement@rid.uscourts.gov. This statement should not be filed with the Clerk of
the Court, and shall include the following:

        1.    A brief statement of the facts of the case, and of the claims and defenses, i.e.,
              the statutory or other grounds upon which the claims are founded. This
              statement should identify the major factual and legal issues in dispute.

        2.    An itemized statement of the damages claimed, and of any other relief
              sought.

        3.    A brief summary of the proceedings to date.

        4.    A history of past settlement discussions, offers and demands. If no
              discussions have taken place, the Court directs the attorneys to discuss
              settlement, and exchange demands and offers prior to the settlement
              conference.

        At the settlement conference the parties, by counsel, shall give a brief (5−10
minute) presentation outlining the factual and legal highlights of their case. Confidential
caucuses may be held with each party and the party's representative(s).
         Any failure of the trial attorneys, parties or persons with authority to attend the
conference may result in sanctions to include the fees and costs expended by the other
parties in preparing for and attending the conference. Failure to timely deliver a
settlement conference statement may also result in sanctions.
        It is so ordered.

September 18, 2019                              By the Court:
                                                /s/ William E. Smith
                                                United States Chief Judge
